Name: 2012/204/EU: Commission Implementing Decision of 19Ã April 2012 amending the Annexes to Decision 2003/467/EC as regards the declaration of Latvia as officially brucellosis-free Member State and of certain regions of Italy, Poland and Portugal as officially tuberculosis-free, brucellosis-free and enzootic-bovine-leukosis-free regions (notified under document C(2012) 2451) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  regions of EU Member States;  means of agricultural production
 Date Published: 2012-04-21

 21.4.2012 EN Official Journal of the European Union L 109/26 COMMISSION IMPLEMENTING DECISION of 19 April 2012 amending the Annexes to Decision 2003/467/EC as regards the declaration of Latvia as officially brucellosis-free Member State and of certain regions of Italy, Poland and Portugal as officially tuberculosis-free, brucellosis-free and enzootic-bovine-leukosis-free regions (notified under document C(2012) 2451) (Text with EEA relevance) (2012/204/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex A(I)(4), Annex A(II)(7) and Annex D(I)(E) thereto, Whereas: (1) Directive 64/432/EEC applies to trade within the Union in bovine animals and swine. It lays down the conditions whereby a Member State or region of a Member State may be declared officially tuberculosis-free, officially brucellosis-free and officially enzootic-bovine-leukosis-free as regards bovine herds. (2) The Annexes to Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (2) list the Member States and regions thereof which are declared respectively officially tuberculosis-free, officially brucellosis-free and officially enzootic-bovine-leukosis-free. (3) Italy has submitted to the Commission documentation demonstrating compliance with the conditions for the officially tuberculosis-free status laid down in Directive 64/432/EEC for the provinces of Asti and Biella in the region of Piemonte in Italy. (4) In addition, the province of Ascoli Piceno is already listed in Chapter 2 of Annex I to Decision 2003/467/EC as an officially tuberculosis-free region of Italy. However, the administrative division of Italy splits the province of Ascoli Piceno in the region of Marche into two distinct provinces: the province of Ascoli Piceno and the province of Fermo. The entries for Italy in the list set out in Chapter 2 of Annex I to Decision 2003/467/EC should therefore be amended accordingly. (5) Portugal has submitted to the Commission documentation demonstrating compliance with the conditions for the officially tuberculosis-free status laid down in Directive 64/432/EEC for all administrative regions (distritos) within the superior administrative unit (regiÃ £o) of Algarve in Portugal. (6) Following evaluation of the documentation submitted by Italy and Portugal, the provinces of Asti and Biella in the region of Piemonte in Italy and all administrative regions (distritos) within the superior administrative unit (regiÃ £o) of Algarve in Portugal should be declared as officially tuberculosis-free regions of Italy and Portugal respectively. (7) Italy has also submitted to the Commission documentation demonstrating compliance with the conditions for the officially brucellosis-free status laid down in Directive 64/432/EEC for all the provinces in the region of Valle dAosta in Italy. (8) Latvia has also submitted to the Commission documentation demonstrating compliance with the conditions for the officially brucellosis-free status laid down in Directive 64/432/EEC for its whole territory. (9) Portugal has also submitted to the Commission documentation demonstrating compliance with the conditions for the officially brucellosis-free status laid down in Directive 64/432/EEC for all administrative regions (distritos) within the superior administrative unit (regiÃ £o) of Algarve in Portugal. (10) Following evaluation of the documentation submitted by Italy, Latvia and Portugal, Latvia should be declared as officially brucellosis-free Member State, all the provinces in the Region of Valle dAosta in Italy and all administrative regions (distritos) within the superior administrative unit (regiÃ £o) of Algarve should be declared as officially brucellosis-free regions of Italy and Portugal respectively. (11) Italy, Poland and Portugal have submitted to the Commission documentation demonstrating compliance with the conditions for the officially enzootic-bovine-leukosis-free status laid down for in Directive 64/432/EEC for the provinces of Catania, Enna, Palermo and Ragusa in the region of Sicily in Italy, for 19 administrative regions (powiaty) within the superior administrative units (voivodships) of Kujawsko-Pomorskie, Pomorskie, WarmiÃ sko-Mazurskie and Wielkopolskie in Poland and for all administrative regions (distritos) within the superior administrative units (regiÃ µes) of Centro and Lisboa e Vale do Tejo and four administrative regions (distritos) within the superior administrative unit (regiÃ £o) of Norte in Portugal. (12) Following evaluation of the documentation submitted by Italy, Poland and Portugal, the provinces of Catania, Enna, Palermo and Ragusa in the region of Sicily in Italy, the 19 administrative regions (powiaty) within the superior administrative units (voivodships) of Kujawsko-Pomorskie, Pomorskie, WarmiÃ sko-Mazurskie and Wielkopolskie and all administrative regions (distritos) within the superior administrative units (regiÃ µes) of Centro and Lisboa e Vale do Tejo and four administrative regions (distritos) within the superior administrative unit (regiÃ £o) of Norte should be declared as officially enzootic-bovine-leukosis-free regions of Italy, Poland and Portugal respectively. (13) The Annexes to Decision 2003/467/EC should therefore be amended accordingly. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annexes to Decision 2003/467/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 April 2012. For the Commission John DALLI Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 156, 25.6.2003, p. 74. ANNEX The Annexes to Decision 2003/467/EC are amended as follows: (1) in Annex I, Chapter 2 is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio: Provinces of Rieti, Viterbo,  Region Lombardia,  Region Marche: Province of Ascoli Piceno, Fermo,  Region Piemonte: Provinces of Asti, Biella, Novara, Verbania, Vercelli,  Region Sardegna: Provinces of Cagliari, Medio-Campidano, Ogliastra, Olbia-Tempio, Oristano,  Region Toscana,  Province of Trento,  Region Veneto. In Portugal:  RegiÃ £o Algarve: all distritos. In the United Kingdom:  Great Britain: Scotland; (2) Annex II is replaced by the following: ANNEX II CHAPTER 1 Officially brucellosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany EE Estonia IE Ireland FR France LV Latvia LU Luxembourg NL Netherlands AT Austria PL Poland SI Slovenia SK Slovakia FI Finland SE Sweden CHAPTER 2 Officially brucellosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio: Province of Frosinone, Latina, Rieti, Viterbo,  Region Liguria: Provinces of Imperia, Savona,  Region Lombardia,  Region Marche,  Region Molise: Province of Campobasso,  Region Piemonte,  Region Puglia: Province of Brindisi,  Region Sardegna,  Region Toscana,  Province of Trento,  Region Umbria,  Region Valle dAosta,  Region Veneto. In Portugal:  RegiÃ £o Algarve: all distritos,  RegiÃ £o AutÃ ³noma dos AÃ §ores: Ilhas de Corvo, Faial, Flores, Graciosa, Pico, Santa Maria. In Spain:  Province of Santa Cruz de Tenerife,  Province of Las Palmas. In the United Kingdom:  Great Britain: England, Scotland, Wales,  Isle of Man. ; (3) in Annex III, Chapter 2 is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Campania: Province of Napoli,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio: Provinces of Frosinone, Rieti, Viterbo,  Region Liguria: Provinces of Imperia, Savona,  Region Lombardia,  Region Marche,  Region Molise,  Region Piemonte,  Region of Puglia: Province of Brindisi,  Region Sardegna,  Region Sicilia: Provinces of Agrigento, Caltanissetta, Catania, Enna, Palermo, Ragusa, Siracusa, Trapani,  Region Toscana,  Province of Trento,  Region Umbria,  Region Valle dAosta,  Region Veneto. In Poland:  Voivodship dolnoÃ lÃ skie Powiaty: bolesÃ awiecki, dzierÃ ¼oniowski, gÃ ogowski, gÃ ³rowski, jaworski, jeleniogÃ ³rski, Jelenia GÃ ³ra, kamiennogÃ ³rski, kÃ odzki, legnicki, Legnica, lubaÃ ski, lubiÃ ski, lwÃ ³wecki, milicki, oleÃ nicki, oÃ awski, polkowicki, strzeliÃ ski, Ã redzki, Ã widnicki, trzebnicki, waÃ brzyski, WaÃ brzych, woÃ owski, wrocÃ awski, WrocÃ aw, zÃ bkowicki, zgorzelecki, zÃ otoryjski.  Voivodship lubelskie Powiaty: bialski, BiaÃ a Podlaska, biÃ gorajski, cheÃ mski, CheÃ m, hrubieszowski, janowski, krasnostawski, kraÃ nicki, lubartowski, lubelski, Lublin, Ã ÃczyÃ ski, Ã ukowski, opolski, parczewski, puÃ awski, radzyÃ ski, rycki, Ã widnicki, tomaszowski, wÃ odawski, zamojski, ZamoÃ Ã .  Voivodship lubuskie Powiaty: gorzowski, GorzÃ ³w Wielkopolski, kroÃ nieÃ sko-odrzaÃ ski, miÃdzyrzecki, nowosolski, sÃ ubicki, strzelecko drezdenecki, sulÃciÃ ski, Ã wiebodziÃ ski, Zielona GÃ ³ra, zielonogÃ ³rski, Ã ¼agaÃ ski, Ã ¼arski, wschowski.  Voivodship kujawsko-pomorskie Powiaty: aleksandrowski, brodnicki, bydgoski, Bydgoszcz, cheÃ miÃ ski, golubsko-dobrzyÃ ski, grudziÃ dzki, inowrocÃ awski, lipnowski, GrudziÃ dz, mogileÃ ski, nakielski, radziejowski, rypiÃ ski, sÃpoleÃ ski, Ã wiecki, toruÃ ski, ToruÃ , tucholski, wÃ brzeski, WÃ ocÃ awek, wÃ ocÃ awski, Ã ¼niÃ ski.  Voivodship Ã Ã ³dzkie Powiaty: beÃ chatowski, brzeziÃ ski, kutnowski, Ã aski, Ã Ãczycki, Ã owicki, Ã Ã ³dzki, Ã Ã ³dÃ º, opoczyÃ ski, pabianicki, pajÃczaÃ ski, piotrkowski, PiotrkÃ ³w Trybunalski, poddÃbicki, radomszczaÃ ski, rawski, sieradzki, skierniewicki, Skierniewice, tomaszowski, wieluÃ ski, wieruszowski, zduÃ skowolski, zgierski.  Voivodship maÃ opolskie Powiaty: brzeski, bocheÃ ski, chrzanowski, dÃ browski, gorlicki, krakowski, KrakÃ ³w, limanowski, miechowski, myÃ lenicki, nowosÃ decki, nowotarski, Nowy SÃ cz, oÃ wiÃcimski, olkuski, proszowicki, suski, tarnowski, TarnÃ ³w, tatrzaÃ ski, wadowicki, wielicki.  Voivodship mazowieckie Powiaty: biaÃ obrzeski, ciechanowski, garwoliÃ ski, grÃ ³jecki, gostyniÃ ski, grodziski, kozienicki, legionowski, lipski, Ã osicki, makowski, miÃ ski, mÃ awski, nowodworski, ostroÃ Ãcki, OstroÃ Ãka, ostrowski, otwocki, piaseczyÃ ski, PÃ ock, pÃ ocki, pÃ oÃ ski, pruszkowski, przasnyski, przysuski, puÃ tuski, Radom, radomski, Siedlce, siedlecki, sierpecki, sochaczewski, sokoÃ owski, szydÃ owiecki, Warszawa, warszawski zachodni, wÃgrowski, woÃ omiÃ ski, wyszkowski, zwoleÃ ski, Ã ¼uromiÃ ski, Ã ¼yrardowski.  Voivodship opolskie Powiaty: brzeski, gÃ ubczycki, kÃdzierzyÃ sko-kozielski, kluczborski, krapkowicki, namysÃ owski, nyski, oleski, opolski, Opole, prudnicki, strzelecki.  Voivodship podkarpackie Powiaty: bieszczadzki, brzozowski, dÃbicki, jarosÃ awski, jasielski, kolbuszowski, kroÃ nieÃ ski, Krosno, leski, leÃ ¼ajski, lubaczowski, Ã aÃ cucki, mielecki, niÃ ¼aÃ ski, przemyski, PrzemyÃ l, przeworski, ropczycko-sÃdziszowski, rzeszowski, RzeszÃ ³w, sanocki, stalowowolski, strzyÃ ¼owski, Tarnobrzeg, tarnobrzeski.  Voivodship podlaskie Powiaty: augustowski, biaÃ ostocki, BiaÃ ystok, bielski, grajewski, hajnowski, kolneÃ ski, Ã omÃ ¼yÃ ski, Ã omÃ ¼a, moniecki, sejneÃ ski, siemiatycki, sokÃ ³lski, suwalski, SuwaÃ ki, wysokomazowiecki, zambrowski.  Voivodship pomorskie Powiaty: GdaÃ sk, gdaÃ ski, Gdynia, lÃborski, pucki, nowodworski, Sopot, wejherowski.  Voivodship Ã lÃ skie Powiaty: bÃdziÃ ski, bielski, Bielsko-BiaÃ a, bieruÃ sko-lÃdziÃ ski, Bytom, ChorzÃ ³w, cieszyÃ ski, czÃstochowski, CzÃstochowa, DÃ browa GÃ ³rnicza, gliwicki, Gliwice, JastrzÃbie ZdrÃ ³j, Jaworzno, Katowice, kÃ obucki, lubliniecki, mikoÃ owski, MysÃ owice, myszkowski, Piekary Ã lÃ skie, pszczyÃ ski, raciborski, Ruda Ã lÃ ska, rybnicki, Rybnik, Siemianowice Ã lÃ skie, Sosnowiec, Ã wiÃtochÃ owice, tarnogÃ ³rski, Tychy, wodzisÃ awski, Zabrze, zawierciaÃ ski, Ã »ory, Ã ¼ywiecki.  Voivodship Ã wiÃtokrzyskie Powiaty: buski, jÃdrzejowski, kazimierski, kielecki, Kielce, konecki, opatowski, ostrowiecki, piÃ czowski, sandomierski, skarÃ ¼yski, starachowicki, staszowski, wÃ oszczowski.  Voivodship warmiÃ sko-mazurskie Powiaty: bartoszycki, braniewski, dziaÃ dowski ElblÃ g, elblÃ ski, eÃ cki, giÃ ¼ycki, goÃ dapski, iÃ awski, kÃtrzyÃ ski, lidzbarski, mrÃ gowski, nidzicki, nowomiejski, olecki, olsztyÃ ski, ostrÃ ³dzki, Olsztyn, piski, szczycieÃ ski, wÃgorzewski.  Voivodship wielkopolskie Powiaty: gostyÃ ski, jarociÃ ski, kaliski, Kalisz, kÃpiÃ ski, kolski, koniÃ ski, Konin, krotoszyÃ ski, miÃdzychodzki, nowotomyski, ostrowski, ostrzeszowski, pleszewski, rawicki, sÃ upecki, szamotulski, Ã redzki, Ã remski, turecki, wolsztyÃ ski, wrzesiÃ ski, zÃ otowski. In Portugal:  RegiÃ £o Algarve: all distritos,  RegiÃ £o Alentejo: all distritos,  RegiÃ £o Centro: all distritos,  RegiÃ £o Lisboa e Vale do Tejo: all distritos,  RegiÃ £o Norte: districtos: Braga, BraganÃ §a, Viana do Castelo, Vila Real,  RegiÃ £o AutÃ ³noma dos AÃ §ores. In the United Kingdom:  The Isle of Man.